FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           March 17, 2016
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
HOLLY MACINTYRE,

      Plaintiff - Appellant,

v.                                                          No. 15-1137
                                               (D.C. No. 1:12-CV-02586-WJM-MEH)
JP MORGAN CHASE BANK,                                        (D. Colo.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, PORFILIO, and BALDOCK, Circuit Judges.
                  _________________________________

      Holly MacIntyre appeals pro se from the district court’s judgment dismissing

this action against JP Morgan Chase Bank (Chase) in favor of state-court foreclosure

proceedings, under the Colorado River doctrine. See Colo. River Water

Conservation Dist. v. United States, 424 U.S. 800, 817-21 (1976) (authorizing

dismissal of federal court actions in interest of wise judicial administration,

conservation of judicial resources, and comprehensive disposition of litigation, in

situations involving parallel proceedings in state and federal court). We affirm.

      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Ms. MacIntyre initially filed this action in state court, where Chase was

pursuing foreclosure proceedings. Chase removed the action to federal district court.

      After removal, Ms. MacIntyre filed her Third Amended Complaint for Quiet

Title and Slander of Title. She alleged that Chase had pursued a nonjudicial

foreclosure against her real property with the Jefferson County, Colorado public

trustee. Chase later withdrew its Notice of Election and Demand prior to the

scheduled public trustee sale, and filed a separate action for judicial foreclosure in

Jefferson County District Court. The Third Amended Complaint charged that in both

its nonjudicial and judicial foreclosure actions Chase had relied on a counterfeit

promissory note; that any interest Chase had in a second deed of trust had been

extinguished through the process of “securitizing” that deed of trust; and that no

individual or entity could present a claim adverse to Ms. MacIntyre’s interest in her

real property. Ms. MacIntyre sought a decree quieting title to the property in her, a

judicial declaration that the title was vested in her alone, an injunction to prevent

Chase and any other persons who might claim an interest in the property from

asserting such an interest against her, and damages.

      Chase moved to dismiss this action on both merits and abstention grounds.

Initially, the district court granted Chase’s motion and entered a final judgment

dismissing under the abstention doctrine of Younger v. Harris, 401 U.S. 37 (1971).

Ms. MacIntyre then moved under Fed. R. Civ. P. 59(e) to alter or amend the

judgment. Addressing her motion, the district court concluded that its earlier

decision dismissing under Younger abstention was inappropriate in light of Sprint

                                            2
Commc’ns, Inc. v. Jacobs, 134 S. Ct. 584 (2013), and therefore vacated its earlier

dismissal. It then instead entered an amended final judgment dismissing the action

under Colorado River, from which Ms. MacIntyre has appealed.

      We review the district court’s dismissal under Colorado River for an abuse of

discretion. D.A. Osguthorpe Family P’ship v. ASC Utah, Inc., 705 F.3d 1223, 1231

n.11 (10th Cir. 2013). We construe Ms. MacIntyre’s pro se briefs liberally, but do

not serve as her advocate. Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,

840 (10th Cir. 2005).

      In determining whether the “exceptional circumstances” exist that make it

appropriate to decline jurisdiction under the Colorado River doctrine, a federal court

must first determine whether “parallel” state and federal proceedings exist. Fox v.

Maulding, 16 F.3d 1079, 1081 (10th Cir. 1994). If they do, the court considers,

under the particular circumstances, whether it is appropriate to defer to the state court

proceedings. Id. at 1082.

      The Supreme Court has identified a nonexclusive list of factors that courts

should use in making this determination:

      (1) whether either court has assumed jurisdiction over property; (2) the
      inconvenience of the federal forum; (3) the desirability of avoiding
      piecemeal litigation . . . (4) the order in which the courts obtained
      jurisdiction[;] . . . . [(5)] the vexatious or reactive nature of either the
      federal or the state action[; (6)] whether federal law provides the rule of
      decision[;] and [(7)] the adequacy of the state court action to protect the
      federal plaintiff’s rights.
Id. (citing Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 17

n.20, 23, 28 (1983); Colorado River, 424 U.S. at 818).

                                             3
      The district court determined that Ms. MacIntyre did not dispute that the

proceedings were parallel. It then carefully analyzed the factors identified by the

Supreme Court in Colorado River and Moses H. Cone. It concluded that on balance,

this case presented exceptional circumstances justifying abstention under Colorado

River. The court further determined that because Ms. MacIntyre asserted no federal

claims, it was appropriate to dismiss rather than to stay her action.

      On appeal, Ms. MacIntyre raises the following issues: (1) the district court

erroneously relied on her concession that the state and federal proceedings were

parallel; (2) the district court’s analysis of parallel proceedings improperly focused

on the concluded state trial proceeding, rather than her appeal of the foreclosure

judgment to the Colorado Court of Appeals, which she argues is not parallel to this

action; (3) it was inappropriate to dismiss her removed case on Colorado River

grounds; (4) it was inappropriate to dismiss her first-filed in rem complaint on

Colorado River grounds; and (5) Chase created the problem of “piecemeal” litigation

in this case, and should not be rewarded with a dismissal of this action. Having

carefully considered these issues in light of the record, the briefs, and the applicable

law, we discern no abuse of discretion in the district court’s decision to dismiss under

Colorado River.




                                            4
      We affirm the district court’s amended final judgment of dismissal.

Ms. MacIntyre’s motion to certify questions to the Colorado Supreme Court is

denied.


                                          Entered for the Court


                                          Paul J. Kelly, Jr.
                                          Circuit Judge




                                         5